Citation Nr: 1409596	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  96-49 790	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii

THE ISSUES

1.  Entitlement to a 70 percent rating for posttraumatic stress disorder before June 14, 2005, and a rating higher than 70 percent from June 14, 2005. 

2.  Entitlement to a total disability rating based on individual unemployability before June 14, 2005.

3.  Entitlement to an earlier effective date for a 70 percent rating for posttraumatic stress disorder and for a total disability rating based on individual unemployability before June 14, 2005.

REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in November 2005, the Board denied the claim for a rating higher than 30 percent for PTSD.  On appeal of the Board's decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In May 2009, the Veterans Court vacated the Board's decision and remanded the claim in part to consider a TDIU claim.  

In July 2010 and in December 2011, the Board remanded the claims.  In August 2012, the RO increased the rating for PTSD to 50 percent and denied the TDIU claim.  In December 2012 and in May 2013, the Board again remanded the claims.  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge and a transcript of the hearing is in the Veteran's file.

In a rating decision in July 2013, the RO increased the rating for PTSD to 70 percent and granted the TDIU claim from June 14, 2005.  

The claim for a TDIU before June 14, 2005, and the claim for an earlier effective date are REMANDED to the RO via the Appeals Management Center in Washington, DC.







FINDINGS OF FACT

1.  Before June 14, 2005, PTSD was manifested by a disability picture that equated to occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, sleep disturbance, and difficulty in establishing and maintaining effective relationships under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; occupational and social impairment with deficiencies in most areas, such as work, family, judgment thinking, or mood, was not shown. 

2.  From June 14, 2005, total occupational and social impairment is not shown. 


CONCLUSIONS OF LAW

Before June 14, 2005, the criteria for a 50 percent rating for PTSD had been met, the criteria for a 70 percent rating were not met, and from June 14, 2005, the criteria for a 100 percent rating for PTSD had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.





Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters in April 2001, December 2003, December 2004, December 2011, and May 2013. The Veteran was notified of the type of evidence to substantiate a claim for increase, namely, evidence that a disability had increased in severity and the effect on the employment. 



Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112   (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473   (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment). 

To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content complying VCAA notice, the claims were readjudicated, as evidenced by the rating decision in July 2013.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA and private records.  





The Veteran was afforded VA examinations in February 2002, in May 2003, in January 2005, in August 2010, in June 2012, and in April 2013.  As the reports of the examinations were based on a review of the Veteran's history and described PTSD in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 







The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Rating Criteria

Before June 14, 2005, PTSD was rated 30 percent under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.






The criteria for the next higher rating, 70 percent, are occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The criteria for the next and maximum rating, 100 percent, are total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scores reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.




Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The evidence considered in determining the level of impairment from PTSD is not restricted to the criteria under the General Rating Formula for Mental Disorder.  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, symptoms in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, pertaining to the diagnosis of posttraumatic stress disorder.

When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, both the service-connected and nonservice-connected signs and symptoms are attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

In sum, neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence 

A Rating Higher than 70 Percent before June 14, 2005 

VA Examination in February 2002

In February 2002 on VA examination, since December 2000 history included psychotherapy about once a month with a VA psychiatrist with some improvement.  Since the Veteran was last examined by VA in 1998 there had been no hospitalizations.  

For educational history the Veteran held a Bachelor of Science Degree and a Master's Degree in Management.

For occupational history, long term employment was present until June 1997, when the Veteran resigned from a VA clinic, followed by two years of employment until July 1999. 

For social history the Veteran was married twice, and he had a son from his first marriage and his son lived out of state with his mother.  He was currently married to his second wife for 10 years.  

The Veteran complained ongoing symptoms of a lack of concentration, anxiety, irritability, and depression, with a decrease in symptomatology, when he was in control of his environment and actively busy. 

Since last examined by VA, the Veteran described symptoms of low self-esteem and frustration with the inability to advance in career choices after service, problems with authority figures, few friends, depression and anxiety, which were worse, startle response, hypervigilance, memory problems, intrusive thoughts, flashbacks, passive suicidal ideation, irritability, poor concentration, stuttering, and headaches.  

As for psychosocial adjustment since the Veteran was last examined by VA, the Veteran had been looking for work since July 1999, but he was unable to find a position consistent with his employment history and so he had given thought to starting his own custom golf club business.  He denied legal problems.  His relationship with his wife was good.  His social life was poor, because he had few friends and he did not like to go out.  The Veteran had episodes of verbal outbursts and road rage, but the Veteran denied a history of physical violence.  

On mental status evaluation, the Veteran had been on time for his appointment and he appeared well groomed.  Speech was clear and coherent with occasional slow responses.  



The Veteran described his mood as one of disappointment. His affect was one of concern, appropriate, and open.  He admitted to occasional passive suicidal ideation, but denied intent to harm himself or others.  Thought content was relevant and thought processes were linear and goal directed.   

The VA examiner noted that the Veteran was oriented.  Short term memory was positive for three of three items with prompting.  Abstract ability was fair to good.  Insight was positive.  Judgment was good.  Long term memory recall was fair. 

As for other symptoms of PTSD, the Veteran did not avoid talking or thinking about his Vietnam experiences.  He did feel estrangement and he had difficulty expressing or having loving feelings.  The Veteran difficulty sleeping and he had nightmares. 

As for functioning the Veteran had difficulty communicating, because of feeling irritated when people do not give short answers.  He denied delusions or hallucinations, although on occasion he saw the faces of fallen comrades.  He had no difficulty maintaining personal hygiene.  He had obsessive and ritualistic behavior, spending at least an hour a day rearranging things and checking doors.  There were rare panic attacks about one every three months.  The Veteran's impaired impulse control affected the Veteran's mood and motivation.  

The VA examiner summarized the Veteran's disability picture as follows.  The Veteran was currently unemployed since July 1999 and the Veteran had unsuccessfully sought employment appropriate to his work experience.  When the Veteran did work he was able to perform his work-related responsibilities.  The Veteran's quality of life had suffered because of PTSD, but with therapy his condition had improved.  The Veteran's PTSD symptoms were in the mild to moderate range, but more in the moderate range in the past year. 





The diagnosis was posttraumatic stress disorder with anxiety and depression from mild to moderate since the Veteran was last evaluated by VA in 1998.  The VA examiner assigned a GAF score in the range of 60 to 65.  

VA Examinations in May 2003 and January 2005 

The VA examinations in May 2003 and in January 2005 were conducted by the same examiner.  The Veteran was still seeing a VA psychiatrist and the Veteran was on medication for sleep disturbance and for anxiety.  Since the Veteran was last examined by VA in 2002 there had been no hospitalizations.  

The Veteran complained ongoing symptoms consistent with the previous examination in 2002, such as, problems with authority figures and relationships, hypervigilance, sleep disturbance, irritability, anger (road rage), intrusive thoughts, and anxiety.  The Veteran also complained of lack of concentration, memory difficulties, depression, and dreams of Vietnam.  The Veteran had no legal problems.  He was still unemployed and he had no social interaction.  He denied marital or family problems.  He did play golf and hike.  The VA examiner characterized the symptoms as mild to moderate. 

On mental status evaluation, there was no impairment of thought process or communication.  The Veteran denied delusions or hallucinations.  He had occasional passive suicidal thoughts.  The Veteran was able to maintain personal hygiene and he was oriented.  There was no memory loss, obsessive or ritualistic behavior, or impaired impulse control.  Speech was normal in rate.  The Veteran was anxious in confined places and crowds.  The Veteran had sleep impairment due in part to frequent dreams.  The assessment was sleep disturbance, elevated arousal (irritability and anger), avoidance, hypervigilance, anxiety, and social isolation.  

On VA examination in May 2003, it was noted that the disability picture had changed very little since the Veteran was last examined by VA in 2002.  



On VA examination in January 2005, it was noted that there was improvement in the symptoms the Veteran described, for example, the Veteran was able to travel with his wife to Australia and Las Vegas from their home in Hawaii.  Also the Veteran's depression was associated more with boredom and unhappiness with a lack of activity and a sedentary life.  The VA examiner noted that the Veteran had some difficulty in social functioning and some industrial impairment, but the Veteran could work in a supportive environment or in an environment requiring little supervision. 

On each examination, the diagnosis was moderate symptoms of PTSD.  The GAF scores were 65. 

Lay Statements 

In a statement in January 2005, the Veteran's spouse stated that since moving to Hawaii the Veteran had not worked and he had become isolated.  She observed that the Veteran was verbally abusive, but not physically violent.  The Veteran also experienced anger and road rage.  He also had a high startle response, which increased with nervousness and frustration with people. 

In a statement in January 2005, the Veteran stated that since moving to Hawaii he had not worked and his mental state was worse, because of symptoms of anger and road rage, depression, a lack of concentration, anxiety, social isolation, and suicidal ideation.  He describe being verbally abusive, but not violent. The Veteran stated that he had at least 10 jobs since service and he could no longer work, because of his inability to get along with supervisors.  He stated that he did volunteer work with a service organization.  He stated that medication and counseling by VA had helped.  






Analysis

Reconciling the medical and lay evidence into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria under the General Rating Formula and symptomatology not covered in the rating criteria, but are associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders).  Moreover, two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder has not been demonstrated before June 2005.  Since the Veteran has filed his claim, the disability picture has remained essential constant in symptomatology, in the clinical findings, and in the impact on occupational and social functioning.  

Before June 14, 2005, as for occupational impairment, the Veteran had not worked since moving to Hawaii, mostly because he could not find employment commensurate with his education, a Master' Degree in Management, and his work experience, and not because he was unable to work.  Although there was evidence that the Veteran symptoms of posttraumatic stress disorder were a factor in the Veteran's occupational impairment, namely, a lack of concentration and problems with authority figures, including supervisors, and evidence of difficulty in maintaining effective work relationships.  

As for social impairment, the Veteran was married and his relationship with his spouse was good although he could be verbally abusive.  Otherwise the Veteran was socially isolated with few friends and he was anxious and irritable with occasional road rage in public.  He however did volunteer work and travelled, requiring some social interaction. 

The Veteran did suffer from sleep disturbance, hyperarousal, startle response, nightmares, intrusive thoughts and memories of Vietnam.



The VA examiners had described the Veteran's posttraumatic stress disorder as no more than moderate.  The Veteran was in individual therapy and on medication.  The GAF scores were in the range of 60 to 65, which equated to no more than moderate symptoms or moderate difficulty in occupational and social functioning.

Overall, the symptoms of posttraumatic stress disorder resulted in a disability picture demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbance of motivation and mood and difficulty in establishing and maintaining effective work relationships, which more nearly approximated the criteria for a 50 percent rating before June 14, 2005. 38 C.F.R. § 4.7. 

As for rating higher than 50 percent before June 14 2005, the Veteran had expressed passive suicidal ideation, obsessional behavior, which did not interfered with routine activities, and impaired impulse control, such as road rage, symptoms of the next higher rating, but the effect was not one resulting in deficiencies in family relationships, judgment, thinking or mood, as the Veteran's symptoms were consistently described as mild to moderate and the inability to establish and maintain effective relationships was not shown.  

Before June 14, 2005, the preponderance of the evidence is against a rating higher than 50 percent at any time. 

A Rating Higher than 70 Percent from June 14, 2005 

Evidence

On VA examinations in August 2010 and in June 2012, the Veteran had ongoing symptoms consistent with the previous examination in 2005, but worse. The symptoms included intrusive thoughts, flashbacks, nightmares, hypervigilance, sleep disturbance, social isolation, irritability, anger with road rage, and depression. 



In 2006 the Veteran had worked as a security guard, but quit because of PTSD and had not worked since.  On each examination, the GAF scores were 55.

The Veteran's symptoms and clinical findings equated to no more than occupational and social impairment with deficiencies most areas, such as work, family relationships, judgment, thinking or mood. 

On VA examination in April 2013, the Veteran was described as unemployable, which is compensated by the TDIU rating since June 14, 2005.  

Analysis 

While the Veteran is unemployable, the Veteran's history, symptomatology as the Veteran described and the clinical findings over a period of more than 10 years do not more nearly approximate or equate to total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation, or memory loss for names of close relatives or own name.   None of which has been shown. 

Based on the foregoing, the preponderance of the evidence is against a rating higher than 70 percent from June 14, 2005.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.




The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's disability levels and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule, including occupational and social impairments.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

Before June 14, 2005, a rating of 50 percent for posttraumatic stress disorder is granted. 

Before June 14, 2005, a rating higher than 50 percent for posttraumatic stress disorder is denied. 

From June 14, 2005, a rating higher than 70 percent is denied. 




REMAND

The remaining question is whether a total disability rating based on individual unemployability before June 14, 2005, is warranted.  As the 50 percent rating does not meet the schedular requirements for a total rating under 38 C.F.R. § 4.16(a), the claim must be considered on an extraschedular basis under 38 C.F.R. § 4.16(b).  

In a rating decision in July 2013, the RO assigning an effective date of June 14, 2005, for a 70 percent rating for posttraumatic stress disorder and for a total 
disability rating based on individual unemployability.  In a statement in October 2013, the Veteran stated that he wanted an effective of 1972 and he indicated that he wanted a hearing on the matter. 

The Board reasonably construes the Veteran's statement as notice of disagreement. As the RO has not yet had the opportunity to issue a statement of the case, addressing the claims, a remand is required.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for a total disability rating for compensation based on individual unemployability before June 14, 2005, to VA's Director of Compensation for extraschedular consideration and then adjudicate the claim under 38 C.F.R. § 4.16(b).

After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.




2.  Furnish the Veteran a statement of the case on the claims for an effective date from 1972 for a 70 percent rating for posttraumatic stress disorder and for a total disability rating based on individual unemployability. 

In order to perfect an appeal of the claims, the Veteran must still timely file a substantive appeal, at which time the Veteran can request a hearing on the matter.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


